 



EXHIBIT 10.3

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into on December 23,
2015, by and between RF Industries, Ltd., a Nevada corporation (the
“Corporation”), and Darren Clark (hereinafter called "Executive").

 

WITNESSETH:

 

WHEREAS, Cables Unlimited, Inc., a New York corporation (“Cables Unlimited”), is
a wholly-owned subsidiary of the Corporation that is based in New York; and

 

WHEREAS, Executive currently serves as the President of Cables Unlimited under a
written employment agreement that will expire on December 31, 2015; and

 

WHEREAS, the Corporation desires to continue to employ Executive in 2016 as the
President of Cables Unlimited, and Executive is willing to accept such
employment on the terms and subject to the conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

 

1. Employment by Corporation. Effective January 1, 2016, the Corporation hereby
agrees to employ Executive to perform duties on behalf of the Corporation as the
full-time President of Cables Unlimited during the Term (as defined in Section
3, below). As President of Cables Unlimited, Executive will report to the
Corporation's Chief Executive Officer and to the Corporation’s Board of
Directors, and shall have such duties consistent with that of a President that
may from time to time be designated or assigned to Executive pursuant to the
directives of the Chief Executive Officer or the Board of Directors.

 

2. Executive’s Acceptance of Employment. Executive hereby accepts such
employment and agrees that throughout the period of his employment hereunder, he
will devote his full time, attention, knowledge and skills, faithfully,
diligently and to the best of his ability, in furtherance of the business of
both Cables Unlimited and the Corporation, and he will perform the duties
assigned to him pursuant to Section 1 hereof, subject, at all times, to the
direction and control of the Corporation’s President/Chief Executive Officer and
Board of Directors. Executive agrees that he will do such reasonable traveling
as may be required of him in the performance of his duties hereunder, including
periodic trips to the Corporation’s headquarters and other offices.

 

Executive shall at all times be subject to, observe and carry out such rules,
regulations, policies, directions and restrictions as the Corporation shall from
time to time establish. During the period of his employment by the Corporation,
Executive agrees to be bound by the Corporation’s Code of Ethics and any
amendments adopted thereto, copies of which Executive hereby acknowledges he has
received and read, and Executive agrees that he shall not, without the prior
written approval of the Board of Directors, directly or indirectly, accept
employment or compensation from or perform services of any nature for, any
business enterprise other than the Corporation and Cables Unlimited.

 

3. Term. Executive shall be employed for a term commencing on January 1, 2016
and ending on December 31, 2016 (the “Term”), unless his employment is
terminated prior thereto pursuant to the provisions hereof. This Agreement shall
automatically expire on December 31, 2016 and shall not be extended or renewed
except in a writing signed by an authorized officer of the Corporation.
Executive hereby acknowledges and agrees that his employment by the Corporation,
if any, beyond the expiration date of this Agreement shall be terminable by
either party at will and shall not, under any circumstances, be deemed to
expressly or impliedly renew the terms of this Agreement.

 



 -1- 

 

  

4. Compensation/Benefits.

 

4.1 The Corporation will pay to Executive as compensation for his services
hereunder a salary (the “Base Salary”) of $150,000 per annum, or such greater
amount as the Board of Directors of the Corporation may from time to time
determine and confirm in writing. Any increase shall become effective for future
salary payments and shall not be retroactive. Such salary shall be payable in
equal installments in accordance with the Corporation’s normal payroll policy.

 

4.2 Executive shall participate in an annual bonus plan of the Corporation
pursuant to which Executive’s target bonus opportunity shall be fifty percent
(50%) of Executive’s Base Salary (the “Target Bonus”). The actual bonus paid may
be higher or lower than the Target Bonus for over-or under-achievement of
Corporation and individual objectives as determined by the Board of Directors or
Compensation Committee of the Board. The Target Bonus will be subject to annual
adjustment by the Board or the Compensation Committee of the Board, in its sole
discretion; provided, however, that the percentage of Executive’s Target Bonus
may not be decreased without Executive’s consent. Any bonus earned by Executive
for any fiscal year shall be paid to him as soon as reasonably practicable after
the end of the year for which it is earned, but in no event later than 90 days
following the end of the fiscal year for which it is earned.

 

4.3 Executive shall be entitled to participate, to the extent he is eligible
under the terms and conditions thereof, in any pension, retirement, disability,
insurance, medical service, or other employee benefit plan which is generally
available to all employees of the Corporation and which may be in effect from
time to time during the period of his employment hereunder. The Corporation
shall be under no obligation to institute or continue the existence of any such
employee benefit plan.

 

5. Business Expenses. The Corporation shall reimburse Executive for all
authorized expenses reasonably incurred by him in accordance with the
Corporation’s travel and entertainment policy and procedures and any amendment
thereof that the Corporation may adopt during his employment.

 

6. Vacation. Executive shall be entitled to paid vacation of six (6) weeks per
year (pro-rated for employment periods of less than one year), or such greater
amount of vacation as is approved in writing by the Board of Directors. Any such
vacations are to be taken at times mutually agreeable to Executive and the Board
of Directors. Vacation time shall not be accumulated from year to year unless
Executive is requested by the Board of Directors in writing to either use or
forego unused vacation days during any year.

 

7. Termination.

 

7.1 In addition to all other rights and remedies which the parties may have
under applicable law, the Corporation may terminate this Agreement and the
services of Executive effective upon the occurrence of any of the following
events: (i) a material failure by Executive to perform his obligations under
this Agreement; (ii) the death of Executive or his disability for a period of
three (3) consecutive months; (iii) Executive fails to follow the Corporation’s
Code of Ethics, and any amendments thereof that the Corporation may adopt,
during his employment; or (iv) in the event that Executive shall act, whether
with respect to his employment or otherwise, in a manner which is in violation
of the criminal laws of the United States or any State or subdivision thereof
(excluding minor violations). For purposes of this Agreement, a termination by
the Corporation based on any of the foregoing events is a termination for
“cause”. In the event that the Corporation terminates Executive’s employment
under this Agreement during the Term for any reason other than for “cause,” the
Corporation shall, concurrently with such termination, pay Executive an amount
equal to the salary that would have been paid to Executive during the balance of
the Term. If the Corporation terminates Executive’s employment with cause, or
the Executive voluntarily terminates his employment, then the Corporation shall
have no further obligations to Executive under this Agreement after the date of
termination.

 



 -2- 

 

  

7.2 If Executive terminates his employment under this Agreement for Good Reason,
Executive shall be entitled to severance compensation in the form of
continuation of Base Salary during the balance of the Term and, if the
Corporation is then providing medical and dental insurance, the Corporation will
continue to cover the cost of such medical and dental insurance for the balance
of the Term. As a condition to Executive’s right to receive continuation of
salary and other benefits pursuant to this Section 7.2:

 

7.2.1 If requested by the Corporation, Executive must execute and deliver to the
Corporation a Release; and

 

7.2.2 Executive must not breach any of his covenants and agreements under
Sections 8, 9 and 10 of this Agreement, which continue following termination of
his employment.

 

7.3 Executive shall receive the Change of Control Payment if, within six (6)
months after a Change of Control, (i) Executive terminates this Agreement for
Good Reason, or (ii) Executive’s employment under this Agreement is terminated
by the Corporation other than for cause.

 

8. Non-Competition. In consideration of the Corporation’s entering into this
Agreement:

 

8.1 Executive agrees that during the effectiveness of this Agreement he will not
directly or indirectly own, manage, operate, join, control, participate in,
perform any services for, invest in, or otherwise be connected with, in any
manner, whether as an officer, director, employee, consultant, partner, investor
or otherwise, any business entity which is engaged in any business in which the
Corporation or the Cables Unlimited is currently engaged or is engaged at the
termination of this Agreement.  Nothing herein contained shall be deemed to
prohibit Executive from investing his funds in securities of a company if the
securities of such company are listed for trading on a national stock exchange
or traded in the over-the-counter market and Executive’s holdings therein
represent less than five percent (5%) of the total number of shares or principal
amount of other securities of such company outstanding.

 

8.2 Executive agrees that Executive will not, during the term hereof or prior to
the expiration of two (2) years following the termination of the Executive’s
employment for any reason, without the written consent of the Corporation,
directly or indirectly, by action alone or in concert with others, induce or
influence, or seek to induce or influence any person who is engaged by the
Corporation or Cables Unlimited as an employee, agent, independent contractor or
otherwise, to terminate his employment or engagement, nor shall Executive,
directly or indirectly, through any other person, firm or corporation, employ or
engage, or solicit for employment or engagement, or advise or recommend to any
other person or entity that such person or entity employ or engage or solicit
for employment or engagement, any person or entity employed or engaged by the
Corporation.

 

9. Confidentiality Agreement.

 

9.1 As used herein, the term "Confidential Information" shall mean any and all
information of the Corporation and of Cables Unlimited (for purposes of Sections
9, 10 and 11 of this Agreement, Cables Unlimited shall be deemed included within
the meaning of "Corporation"), including, but not limited to, all data,
compilations, programs, devices, strategies, or methods concerning or related to
(i) the Corporation’s finances, financial condition, results of operations,
employee relations, amounts of compensation paid to officers and employees and
any other data or information relating to the internal affairs of the
Corporation and its operations; (ii) the terms and conditions (including prices)
of sales and offers of sales of the Corporation’s products and services; (iii)
the terms, conditions and current status of the Corporation’s agreements and
relationship with any customer or supplier; (iv) the customer and supplier lists
and the identities and business preferences of the Corporation’s actual and
prospective customers and suppliers or any employee or agent thereof with whom
the Corporation communicates; (v) the trade secrets, manufacturing and operating
techniques, price data, costs, methods, systems, plans, procedures, formulas,
processes, hardware, software, machines, inventions, designs, drawings, artwork,
blueprints, specifications, tools, skills, ideas, and strategic plans possessed,
developed, accumulated or acquired by the Corporation; (vi) any communications
between the Corporation, its officers, directors, shareholders, or employees,
and any attorney retained by the Corporation for any purpose, or any person
retained or employed by such attorney for the purpose of assisting such attorney
in his or her representation of the Corporation; (vii) any other non-public
information and knowledge with respect to the Corporation’s products, whether
developed or in any stage of development by the Corporation; (viii) the
abilities and specialized training or experience of others who as employees or
consultants of the Corporation during the Executive’s employment have engaged in
the design or development of any such products; and (ix) any other matter or
thing, whether or not recorded on any medium, (a) by which the Corporation
derives actual or potential economic value from such matter or thing being not
generally known to other persons or entities who might obtain economic value
from its disclosure or use, or (b) which gives the Corporation an opportunity to
obtain an advantage over its competitors who do not know or use the same.

 



 -3- 

 

  

9.2 Executive acknowledges and agrees that the Corporation is engaged in a
highly competitive business and has expended, or will expend, significant sums
of money and has invested, or will invest, a substantial amount of time to
develop and maintain the secrecy of the Confidential Information. The
Corporation has thus obtained, or will obtain, a valuable economic asset which
has enabled, or will enable, it to develop an extensive reputation and to
establish long-term business relationships with its suppliers and customers. If
such Confidential Information were disclosed to another person or entity or used
for the benefit of anyone other than the Corporation, the Corporation would
suffer irreparable harm, loss and damage. Accordingly, Executive acknowledges
and agrees that, unless the Confidential Information becomes publicly known
through legitimate origins not involving an act or omission by Executive:

 

(i) the Confidential Information is, and at all times hereafter shall remain,
the sole property of the Corporation;

 

(ii) Executive shall use his best efforts and the utmost diligence to guard and
protect the Confidential Information from disclosure to any competitor, customer
or supplier of the Corporation or any other person, firm, corporation or other
entity; and

 

(iii) unless the Board of Directors of the Corporation gives Executive prior
express written permission, during his employment and thereafter, Executive
shall not use for his own benefit, or divulge to any competitor or customer or
any other person, firm, corporation, or other entity, any of the Confidential
Information which Executive may obtain, learn about, develop or be entrusted
with as a result of Executive’s employment by the Corporation.

 

9.3 Executive also acknowledges and agrees that all documentary and tangible
Confidential Information including, without limitation, such Confidential
Information as Executive has committed to memory, is supplied or made available
by the Corporation to the Executive solely to assist him in performing his
services under this Agreement. Executive further agrees that after his
employment with the Corporation is terminated for any reason:

 



 -4- 

 

  

(i) Executive shall not remove from the property of the Corporation and shall
immediately return to the Corporation, all documentary or tangible Confidential
Information in his possession, custody, or control and not make or keep any
copies, notes, abstracts, summaries or other record of any type of Confidential
Information; and

 

(ii) Executive shall immediately return to the Corporation any and all other
property of the Corporation in his possession, custody or control, including,
without limitation, any and all keys, security cards, passes, credit cards and
marketing literature.

 

10. Invention Disclosure. Executive agrees to disclose to the Corporation
promptly and fully all ideas, inventions, discoveries, developments or
improvements ("Inventions") that may be made, conceived, created or developed by
him (whether such Inventions are developed solely by him or jointly with others)
during his employment by the Corporation which either (i) in any way is
connected with or related to the actual or contemplated business, work, research
or undertakings of the Corporation or (ii) results from or is suggested by any
task, project or work that he may do for, in connection with, or on behalf of
the Corporation. Executive agrees that such Inventions shall become the sole and
exclusive property of the Corporation and Executive hereby assigns to the
Corporation all of his rights to any such Inventions. With respect to
Inventions, Executive shall during the period of his employment hereunder and at
any time and from time to time hereafter (a) execute all documents requested by
the Corporation for vesting in the Corporation the entire right, title and
interest in and to the same, (b) execute all documents requested by the
Corporation for filing and prosecuting such applications for patents, trademarks
and/or copyrights as the Corporation, in its sole discretion, may desire to
prosecute, and (c) give the Corporation all assistance it reasonably requires,
including the giving of testimony in any suit, action or proceeding, in order to
obtain, maintain and protect the Corporation’s right therein and thereto. If any
such assistance is required following the termination of Executive’s employment
with the Corporation, the Corporation shall reimburse Executive for his lost
wages or salary and the reasonable expenses incurred by him in rendering such
assistance. Anything contained in this paragraph to the contrary
notwithstanding, this paragraph does not apply to an Invention or Intellectual
Material for which no equipment, supplies, facilities, or trade secret
information of the Corporation was used and which was developed entirely on the
Executive’s own time, unless the Invention or Intellectual Material relates: (i)
to the business of the Corporation, (ii) to the Corporation’s actual or
demonstrably anticipated research or development, or (iii) the Invention or
Intellectual Material results from any work performed by Executive for the
Corporation.

 

11. Remedies. Executive acknowledges and agrees that the business of the
Corporation is highly competitive and that the provisions of Sections 8, 9 and
10 are reasonable and necessary for the protection of the Corporation and that
any violation of such covenants would cause immediate, immeasurable and
irreparable harm, loss and damage to the Corporation not adequately compensable
by a monetary award. Accordingly, Executive agrees, without limiting any of the
other remedies available to the Corporation, that any violation of said
covenants, or any one of them, may be enjoined or restrained by any court of
competent jurisdiction, and that any temporary restraining order or emergency,
preliminary or final injunctions may be issued by any court of competent
jurisdiction, without notice and without bond. In the event any proceedings are
commenced by the Corporation against Executive for any actual or threatened
violation of any of said covenants and if the Corporation prevails in such
litigation, then, Executive shall be liable to the Corporation for, and shall
pay to the Corporation, all costs and expenses of any kind, including reasonable
attorneys' fees, which the Corporation may incur in connection with such
proceedings.

 



 -5- 

 

  

12. Definitions. Whenever used in this Agreement, the following capitalized
terms shall have the meanings set forth in this Section 12, certain other
capitalized terms being defined elsewhere in this Agreement:

 

"Change in Control" means the occurrence of any of the following during the
Term:

 

(i) Any "Person" or "Group" (as such terms are defined in Section 13(d) of the
Securities Exchange Act of 1934 (the "Exchange Act") and the rules and
regulations promulgated thereunder) is or becomes the "Beneficial Owner" (within
the meaning of Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Corporation, or of any entity resulting from a merger or
consolidation involving the Corporation, representing more than fifty percent
(50%) of the combined voting power of the then outstanding voting securities of
the Corporation or such entity.

 

(ii) The consummation of (x) a merger, consolidation or reorganization to which
the Corporation is a party, whether or not the Corporation is the Person
surviving or resulting therefrom, or (y) a sale, assignment, lease, conveyance
or other disposition of all or substantially all of the assets of the
Corporation, in one transaction or a series of related transactions, to any
Person, where any such transaction or series of related transactions referred to
in clause (x) or clause (y) above in this subparagraph (ii) (a "Transaction")
does not otherwise result in a "Change in Control" pursuant to subparagraph (i)
of this definition of "Change in Control"; provided, however, that no such
Transaction shall constitute a "Change in Control" under this subparagraph (ii)
if the Persons who were the stockholders of the Corporation immediately before
the consummation of such Transaction are the Beneficial Owners, immediately
following the consummation of such Transaction, of fifty percent (50%) or more
of the combined voting power of the then outstanding voting securities of the
Person surviving or resulting from any merger, consolidation or reorganization
referred to in clause (x) above in this subparagraph (ii) or the Person to whom
the assets of the Corporation are sold, assigned, leased, conveyed or disposed
of in any transaction or series of related transactions referred in clause (y)
above in this subparagraph (ii), in substantially the same proportions in which
such Beneficial Owners held voting stock in the Corporation immediately before
such Transaction or series of related transactions.

 

“Change of Control Payment” means a cash payment in an amount equal to 12
months’ salary (based on Executive’s Base Salary at the time of such
termination), plus payment for all accrued and unused vacation time.

 

"Good Reason" means the occurrence without Executive’s express written consent,
before or after the occurrence of a Change in Control, of any of the following:

 

(i) The Corporation reduces Executive’s Base Salary.

 

(ii) The Corporation requires Executive to change the location of Executive’s
work office by more than 30 miles from the location of Cables Unlimited’s
current principal office.

 

(iii) The Corporation reduces Executive’s responsibilities or directs Executive
to report to a person of lower rank or responsibilities.

 

“Release” means a written release, in a form and substance satisfactory to the
Corporation, of any and all claims against the Corporation and all directors and
officers of the Corporation with respect to all matters arising out of
Executive’s employment by the Corporation, or the termination thereof, except
for: (a) claims for entitlements under the terms of this Agreement or plans or
programs of the Corporation in which Executive has accrued a benefit, and (b)
claims for indemnification under the articles of incorporation or bylaws of the
Corporation, under any indemnification agreement between the Corporation and
Executive, or under applicable law.

 

13. Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to the matters set forth herein and no amendment or
modification hereof shall be valid or binding unless made in writing and signed
by both parties hereto.

 



 -6- 

 

  

14. Notices. Any notice, required, permitted or desired to be given pursuant to
any of the provisions of this Agreement shall be deemed to have been
sufficiently given or served for all purposes if delivered in person or sent by
certified mail, return receipt requested, postage and fees prepaid as follows:

 

if to the Corporation at:

 

RF Industries, Ltd.

7610 Miramar Road, Building 6000

San Diego, CA 92126

Attention: Chief Financial Officer

 

and, if to Executive:

 

Darren Clark

c/o Cables Unlimited, Inc.

3 Old Dock Rd.

Yaphank, NY 11980

 

Either of the parties hereto may at any time and from time to time change the
address to which notice shall be sent hereunder by notice to the other party
given as provided herein. The date of the giving of any notice hereunder shall
be the date delivered or if sent by mail, shall be the date of the posting of
the mail.

 

15. Non-Assignability. Neither this Agreement nor the right to receive any
payments hereunder may be assigned by Executive.  This Agreement shall be
binding upon Executive and inure to the benefit of his heirs, executors and
administrators and be binding upon the Corporation and inure to the benefit of
its successors and assigns.

 

16. Choice of Law And Forum. This Agreement shall be governed, interpreted and
construed under the laws of the State of New York without regard to its conflict
of law principles. The parties agree that any dispute or litigation arising in
whole or in part hereunder shall, at the option of the Corporation, be litigated
in any state or Federal court of competent subject matter jurisdiction sitting
in New York, New York, to the jurisdiction of which and venue in which Executive
irrevocably consents.

 

17. Waiver. No course of dealing nor any delay on the part of any party in
exercising any rights hereunder shall operate as a waiver of any such rights. 
No waiver of any default or breach of this Agreement shall be deemed a
continuing waiver or a waiver of any other breach or default.

 

18. Severability. If any provision of this Agreement, including any paragraph,
sentence, clause or part thereof, shall be deemed contrary to law or invalid or
unenforceable in any respect by a court of competent jurisdiction, the remaining
provisions of such paragraph, sentence, clause or part thereof shall not be
affected, but shall, subject to the discretion of such court, remain in full
force and effect and any invalid and unenforceable provisions shall be deemed,
without further action on the part of the parties hereto, modified, amended and
limited to the extent necessary to render the same valid and enforceable.

 

19. Survival at Termination. The termination of Executive’s employment hereunder
shall not affect his obligations to the Corporation hereunder which by the
nature thereof are intended to survive any such termination including, without
limitation, Executive’s obligations under Sections 8, 9 and 10.

 



 -7- 

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed effective as of the date first above set forth.

 



RF INDUSTRIES, LTD.   EXECUTIVE:       By: /s/ Johnny Walker   By: /s/ Darren
Clark Johnny Walker   Darren Clark Its: President/Chief Executive Officer  
President, Cables Unlimited

 





 -8- 

